


[dskx_ex10z3002.gif] [dskx_ex10z3002.gif]




EXHIBIT 10.3

December 18, 2015




STRICTLY CONFIDENTIAL




DS Healthcare Group, Inc.

1601 Green Road

Pompano Beach FL 33064

Attn:  Abner Silva




Dear Mr. Silva




Reference is made to the engagement letter (the “Engagement Letter”), dated
December 16, 2015 by and between DS Healthcare Group, Inc. (the “Company”) and
Rodman & Renshaw, a unit of H.C. Wainwright & Co., LLC (“Rodman”),.  Defined
terms used herein but not defined herein shall have the meanings given to such
terms in the Engagement Letter.




1.

The Company and Rodman hereby agree to amend and restate Section A.1 of the
Engagement Letter as follows:




“Cash Fee.  The Company shall pay to Rodman a cash fee, or as to an underwritten
Offering an underwriter discount, equal to 8% of the aggregate gross proceeds
raised in each Offering from Exclusive Investors and investors whom Rodman had
contacted during the Term, or introduced, directly or indirectly, to the Company
during Term, provided, however, Rodman shall pay 30% of any such cash fee
received from the Company under the aforementioned provision to Barrington
Research Associates.”




Except as expressly set forth above, all of the terms and conditions of the
Engagement Letter shall continue in full force and effect after the execution of
this agreement and shall not be in any way changed, modified or superseded by
the terms set forth herein.




This agreement may be executed in two or more counterparts and by facsimile or
“.pdf” signature or otherwise, and each of such counterparts shall be deemed an
original and all of such counterparts together shall constitute one and the same
agreement.













[Remainder of page intentionally left blank]














430 Park Avenue  |  New York, New York 10022  |  212.356.0500  |  www.hcwco.com

Member: FINRA/SIPC










--------------------------------------------------------------------------------













IN WITNESS WHEREOF, this agreement is executed as of the date first set forth
above.







 

Very truly yours,

 

 

 

 

RODMAN & RENSHAW, A UNIT OF

 

H.C. WAINWRIGHT & CO., LLC

 

 

 

 

 

 

 

By

 

 

 

Name: Mark Viklund

 

 

Title: Chief Executive Officer




Accepted and Agreed:




DS HEALTHCARE GROUP, INC.







By

 

 

    

Name: Abner Silva

 

 

Title: Chief Operating Officer

 










[Signature Page to DSKX Engagement Letter Amendment]






